Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Office Action
In the applicant’s amendment filed on 12/23/21, a new declaration was filed. 
This is a Notice of Allowance.

Allowable Subject Matter
Claims 1-6 are allowed.
The prior arts fail to teach individually or in combination: 
“wherein the first ball group includes two first support balls having a greater size than the other balls in the first ball group, and the second ball group includes two second support balls having a greater size than the other balls in the second group.
Wherein the first support balls are located at both end of the first ball group, and wherein the second support ball are located at a center of the second ball group and adjacent to each other.” of claim 1.
“wherein the first ball group includes two first support balls making point contact with first frame or the second frame, and the second ball group includes two second support balls making point contact with the first frame or the second frame; and 
A pitch between the two second support balls smaller than a pitch between the two first support balls 

the second support balls are located at the center of the second ball group and adjacent to each other. ” of independent claims 6.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PENG KE whose telephone number is (571)272-4062.  The examiner can normally be reached on M-F 6:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kosowski can be reached on 5712723744.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 
/PENG KE/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        
Conferees:

/RSD/

/ALEXANDER J KOSOWSKI/Supervisory Patent Examiner, Art Unit 3992